ON REHEARING.
Stephens, P. J.
Where suit is brought against two defendants, and a verdict for the plaintiff against both defendants is returned, and only one of the defendants brings the case to this court by bill of exceptions, and the other defendant is not made a party to the bill of exceptions, the bill of exceptions is subject to amendment at the instance of the plaintiff in error, making the other defendant in the court below a party defendant in error to the bill of exceptions in this court, where this defendant acknowl*665edges service of the motion to make it a party defendant in error to the bill of exceptions in this court and waives time of service and consents to be made a party defendant in error in this court and agrees that the case may be heard at once. Code, §§ 6-911 (3), 6-912, 6-913. The provision in the act approved March 28, 1935 (Ga. L. 1935, p. 161), that “no judgment [of the Supreme Court] other than judgment on motion for a rehearing, shall be rendered during the last fifteen days of any term,” has the effect only of requiring the appellate court, when rendering judgments in cases brought to the court on bills of exceptions, to do so more than fifteen days before the last day of the term, so as to give to litigants in all cases decided at the term a period of time, before the adjournment of the court, to have the judgments of the court considered and reviewed on motions for rehearing. This provision of the act places no inhibition upon the power and jurisdiction of the appellate court during the last fifteen days of the term to fully dispose of any case which has been regularly decided according to the provisions of the act, but in which a motion for rehearing has been made, to all intents and purposes as if this act had not been passed. Therefore this court has jurisdiction, within the last fifteen days of the term, in a case decided more than fifteen days before the expiration of the term, and in which a motion for rehearing has been made, to pass an order making a party to the bill of exceptions and authorizing the bill of exceptions to be amended accordingly. The motion of' the plaintiff in error to amend the bill of exceptions so as to make the other defendant in the court below a party defendant in error in this court is allowed, and the motion of the defendant in error to dismiss the writ of error on the ground that the necessary parties to the bill of exceptions were not made in this court, is overruled.

Judgment adhered to.


Felton, J., concurs. Sutton, J., concurs, except as to the ruling in division 11 of the original opinion, from which he dissents.